Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/880,191 filed 5/21/2020 has been examined.
In this Office Action, claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagabhushan et al., US 2019/0236135 A1 in view of Wu et al., US Pub. No. 2019/0287685.

As to claim 1 (and substantially similar claim 15), Nagabhushan
discloses a method for training a machine learning algorithm (MLA) for object classification, the
method being executed by a processor, the processor having access to the MLA, the method
comprising:

receiving a set of indices being associated with a reference object belonging to a
reference class;
(Nagabhushan teaches receiving training documents in different languages, i.e. indices of reference objects see 0015] As shown in FIG. lA, and by reference number 110, text classification platform receives training documents.
The training documents may be in a variety of
languages and be associated with a variety of classifications.
By way of example, the training documents may be e-mail
messages written in various languages and sent for a variety
of purposes. 
See also [0075] The classifications may be used for a variety of purposes, including text categorization, indexing, sorting, analytics, or the like.)

receiving a label indicative of the reference class associated with the reference object;
(Nagabhushan [0065] In some implementations, the inference layer determines the probability of distribution over the potential classifications. The probabilities may be used to classify the
text of the document. For example, text classification platform 225 may use a threshold probability to determine that probabilities meeting a particular threshold for a given
classification, or label, may be associated with the text of the document.;
[0075] The classifications may be used to indicate a classification, category, label, or the like, associated with the document from which the text came. The classifications may be used
for a variety of purposes, including text categorization, indexing, sorting, analytics, or the like.)


training the MLA for object classification, 
(Nagabhushan  [0016] As further shown in FIG. 1A, and by reference number 120, text classification platform trains a convolutional neural network to perform cross-lingual text classification. The process of training the convolutional neural network is described generally above and in further detail, below. In the example implementation 100, the convolutional
neural network is trained using supervised machine learning (e.g., using previously provided classifications pro-vided for the training documents), though the specific details of the machine learning techniques may vary (e.g., different labels and/or the like))

said training comprising:
embedding, using an embedding layer of the MLA, the set of indices to obtain an input vector representing the reference object;
(Nagabhushan [0046] As further shown in FIG. 4, process 400 may include performing embedding to obtain a data structure indicating probabilities associated with characters in the text (block 420). For example, text classification platform 225 may provide the text to an embedding layer of a convolutional neural network. The embedding layer produces a
representation of the text in a data structure, such as a character vector.;
see also [0071] The embedding layer may produce, for example, character vectors indicating a measure of probability that a character occurs, given the occurrence of another character.
see also [0012])

predicting, using a classification layer of the MLA, an estimated class for the reference object based on the input vector;
(Nagabhushan [0048] In this way, text classification platform 225 may perform embedding to obtain a data structure indicating probabilities associated with characters in the text, enabling
text classification platform 225 to perform convolution on the character vectors;
see also [0068] In this way, text classification platform 225 may provide data representing features of the text to an inference layer that provides a classification for the text, enabling text
classification platform 225 to both train and apply the convolutional neural network to classify text.;
see also Nagabhushan [0004] to produce data representing features of the first text; and provide the data representing features of the first text to an inference layer, of the convolutional neural network, that provides data indicating a first classification for the first document.;)

updating, based on the estimated class and the reference class, at least one of:
the classification layer to obtain an updated classification layer,
(Nagabhushan [0066] using the probabilities output at block 470 and the expected probability provided with the training documents (the predetermined classifications); and using backpropagation to calculate gradients of the error with respect to the weights associated with the features of the text and using gradient descent to update the parameters of the
convolutional neural network layers and weights associated with the features, e.g., in a manner designed to minimize the output error; and iteratively repeat the foregoing process using training documents provided with predetermined classifications;
See also [0067] In some implementations, the convolutional neural network may be retrained, or updated, using new training documents (or a combination of new training documents and preexisting training documents), which may include documents that text classification platform
225 previously classified ( e.g., in situations where the classifications were manually confirmed or updated).)

and the embedding layer to obtain an updated embedding layer;
(Nagabhushan [0066] using the probabilities output at block 470 and the expected probability provided with the training documents (the predetermined classifications); and using backpropagation to calculate gradients of the error with respect to the weights associated with the features of the text and using gradient descent to update the parameters of the
convolutional neural network layers and weights associated with the features, e.g., in a manner designed to minimize the output error; and iteratively repeat the foregoing process using training documents provided with predetermined classifications)

Nagabhushan does not disclose:
outputting the trained MLA;

however, Wu discloses:
outputting the trained MLA; (Wu (0063] At block 508, the model is deployed. In some
examples, the model is deployed as application within a medical support system (e.g., the medical support system 106 of FIG. 1), billing software, computer-aided diagnosis (CAD) application, etc. In other examples, the model is a standalone application. In some examples, when the process 500 is being used to retrain the model, the model is to replace a previously used model so a prior deployed model is replaced with the newly deployed model in the target
system.;
see also [0068] the HPI classifier 104 can be triggered to
regenerate the network model 300 to be redeployed for
further HPI classification, etc.)

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply deploying neural network models as taught by Wu since it was known in the art that deployed neural network models improve operation of healthcare data processors by correctly and efficiently processing a variety of available information
and generating a consistent, accurate result and examples decrease the probability of denied reimbursement due to incorrect HPI classification. (Wu 0093).

As to claim 2, Nagabhushan discloses the method of claim 1, further comprising prior to said receiving the set of indices: 
receiving a byte sequence representing the reference object associated with the set of
indices; 
(Nagabhushan [0012] For example, a text classification platform may receive a document
as input, provide the characters of the document as input to an input layer,)
and
generating, based on the byte sequence, the set of indices
(Nagabhushan [0019] As further shown in FIG. 1B, and by reference number 180, the text classification platform produces, as output from the application of the convolutional neural
network, classifications (e.g., categories, labels, or the like), for each of the input documents. In the example implementation 150, input text 1 has been classified as belonging to
category 2, input text 2 has been classified as belonging to category 2, input text 3 has been classified as belonging to category l, and input text M has been classified as belonging
to category 2.).

As to claim 3, Wu discloses under the rationale above the method of claim 2, wherein said generating the set of indices comprises:
parsing the byte sequence to obtain a set of byte chunks; and
applying a hash function on the set of byte chunks to obtain the set of indices.
(Wu (0007] An example tangible machine readable medium comprising instructions, which when executed, cause a processor to at least tokenize a string into tokens based on
a context associated with at least one section of the string; convert the tokens into hashes, each of the hashes forming a dimension of a tensor based on the context; embed the
hashes into dense vectors; convert the dense vectors into an activated output vector; linearize the activated output vector into a binary output; and store at least one of the string, the tensor or the binary output.)

As to claim 4, Wu discloses the method of claim 3, wherein said parsing the byte sequence to obtain the set of byte chunks comprises iterating, based on a predetermined length, over the byte sequence to obtain the set of byte chunks
(Wu [0062] At block 506, the model (e.g., the neural network 214) is trained using the preprocessed HPI(s) 108 and HPI classification(s) 110 (e.g., collectively referred to as the
samples). In some examples, the samples are processed iteratively in epochs until the model converges. In some examples, the samples are divided such that are some of the samples are used for training and some are used for validation).

As to claim 5, Wu discloses under the rationale above, the method of claim 3, further comprising, prior to said parsing the byte sequence to obtain the set of byte chunks compressing the byte sequence to obtain a compressed byte sequence, wherein said parsing the byte sequence to obtain the set of byte chunks comprises parsing the compressed byte sequence to obtain the set of byte chunks
(Wu [0005] tokenize the string into tokens based on a context associated with at least one section of the string; and convert the tokens into hashes, each of the hashes forming a dimension of a tensor based on the context; a recurrent neural network including: an embedding layer to embed the hashes into dense vectors;
See also [0031] In some examples disclosed herein, the tokens are hashed into integers.
In such examples, the integers are representative of an index of a sparse vector where each index represents a distinct word. In examples disclosed herein, the normalized
HPI is classified with a neural network).

As to claim 6, Nagabhushan discloses the method of claim 1, wherein:
the set of indices comprises a first subset of indices and a second subset of indices; 
(Nagabhushan  [0019] As further shown in FIG. 1B, and by reference number 180, the text classification platform produces, as output from the application of the convolutional neural
network, classifications (e.g., categories, labels, or the like), for each of the input documents. In the example implementation 150, input text 1 has been classified as belonging to category 2, input text 2 has been classified as belonging to category 2, input text 3 has been classified as belonging to category l, and input text M has been classified as belonging to category 2. The classifications may be associated with the input documents in a variety of ways and, in some implementations, the text classification platform may store, communicate, cause display of, or otherwise make use of data indicating the classifications associated with the input documents.)
and
said embedding, using the embedding layer of the MLA, the set of indices to obtain the
input vector representing the reference object comprises:
embedding the first subset of indices to obtain a first vector and embedding the
second subset of indices to obtain a second vector; 
(Nagabhushan [0047] In some implementations, text classification platform 225 uses the embedding layer to produce character vectors, which are representations of a vocabulary of characters  ( e.g., character vectors may indicate, for any character included in the text, a probability associated with each other character included in the text)
and
combining the first vector and the second vector to obtain the input vector
(Nagabhushan [0003] pooling, by the device, the subsampled multiple sets of character representations to obtain a merged vector of features associated with the text; providing, by the device, the merged vector to a fully connected layer;
[0059] In some implementations, the merged data structure may be obtained by concatenating
vectors obtained as a result of parallel convolution and subsampling.).

As to claim 7, Nagabhushan discloses the method of claim 6, wherein said receiving the subset of indices comprising the first subset of indices and the second subset of indices comprises:
receiving a first set of weights associated with the first subset of indices, and receiving a
second set of weights associated with the second subset of indices; 
(Nagabhushan [0067] Text classification platform 225 may use the foregoing forward propagation and backpropagation techniques to train the convolutional neural network (e.g., tuning the parameters and weights associated with the features), enabling the convolutional neural network to be applied to new text of new documents (e.g., text for which a classification
has not been predetermined). When applying the convolutional neural network to a new document, backpropagation is not needed. In some implementations, the convolutional neural network may be retrained, or updated, using new training documents (or a combination of new
training documents and preexisting training documents), which may include documents that text classification platform 225 previously classified ( e.g., in situations where the classifications were manually confirmed or updated).)
and wherein said combining the first vector and the second vector to obtain the input vector
comprises:
weighting the first vector by the first set of weights to obtain a first weighted vector, weighting the second vector by the second set of weights to obtain a second weighted vector, and
combining the first weighted vector and the second weighted vector to obtain the input vector
(Nagabhushan [0067]  In some implementations, the convolutional neural network may be retrained, or updated, using new training documents (or a combination of new
training documents and preexisting training documents), which may include documents that text classification platform 225 previously classified ( e.g., in situations where the classifications were manually confirmed or updated.;
see also [0059] The merged data structure may, in some implementations, be a merged vector
of features associated with the text. In some implementations, the merged data structure may be obtained by concatenating vectors obtained as a result of parallel convolution and subsampling.)

As to claim 8, Wu discloses under the rationale above, the method of claim 1, wherein:
the embedding layer executes an embedding matrix;
(Wu [0048] In some examples, the output vector of the LSTM layer 218 is linearized by matrix
multiplication.; see also (0079] At block 906, the fully connected layer 220 linearizes
the output vector in a binary output. For example, the fully connected layer 220 uses a sigmoid activation function and/or matrix multiplication to convert the output vector in binary output.)
the classification layer executes a classification matrix; 
(Wu [0079] At block 906, the fully connected layer 220 linearizes the output vector in a binary output. For example, the fully connected layer 220 uses a sigmoid activation function and/or matrix multiplication to convert the output vector in binary output.)
and
said updating, based on the estimated class and the reference class, the at least one of the
classification layer to obtain the updated classification layer and the embedding layer to
obtain the updated embedding layer comprises:
updating at least one parameter of the embedding matrix to obtain an updated
embedding matrix, and updating at least one parameter of the classification matrix to
obtain an updated classification matrix, respectively (Wu [0079]).   
 
As to claim 9, Nagabhushan discloses the method of claim 1, wherein said training the MLA for object classification is performed using stochastic gradient descent and back-propagation
(Nagabhushan [0003] and training, by the device, the convolutional neural network by backpropagation using stochastic gradient descent, the data indicating the input classification, and data indicating the one or more classifications.;
See also [0066] In some implementations, text classification platform 225 uses backpropagation to train the convolutional neural network. Backpropagation enables updating various parameters of the convolutional neural network, as well as the features and values associated with the features used to classify text. For example, text classification platform 225 may use stochastic gradient descent to iteratively adjust the convolutional neural network. Using backpropagation may result in a convolutional neural network training process similar to the following: initializing parameters of the convolutional neural network layers and weights associated
with features, e.g., using random values;).

As to claim 10, Nagabhushan discloses the method of claim 1, wherein said training the MLA for object classification comprises performing universum sampling (Nagabhushan [0055] In some
implementations, one or more of the parallel convolution operations may include subsampling, or pooling, such as max over-time pooling, which is described in further detail, below.;
see also [0057] As further shown in FIG. 4, process 400 may include subsampling the multiple character representations (block 450). For example, text classification platform 225 may subsample the sets of character representations ( e.g., obtained from the output of parallel convolution). Subsampling is designed to down-sample the sets of character representations to reduce the dimensionality of the data, e.g., to prevent over-fitting by the convolutional neural network.).

As to claim 11, Nagabhushan discloses the method of claim 1, wherein the reference object comprises one of: at least a portion of a genome, at least one character, and at least a portion of an image (Nagabhushan [0047] In some implementations, text classification platform 225 uses the embedding layer to produce character vectors, which are representations of a vocabulary of characters ( e.g., character vectors may indicate, for any character included in the text, a probability associated with each other character included in the text.;
see also [0004] apply parallel convolution to the different representations to obtain multiple sets of character representations,).

As to claim 12, Nagabhushan discloses the method of claim 1, further comprising, prior to said outputting the trained MLA:
receiving a plurality of sets of indices, each one of the plurality of sets of indices being
associated with a respective reference object belonging to a respective reference class;
(Nagabhushan  [0019] As further shown in FIG. 1B, and by reference number 180, the text classification platform produces, as output from the application of the convolutional neural
network, classifications (e.g., categories, labels, or the like), for each of the input documents. In the example implementation 150, input text 1 has been classified as belonging to category 2, input text 2 has been classified as belonging to category 2, input text 3 has been classified as belonging to category l, and input text M has been classified as belonging to category 2. The classifications may be associated with the input documents in a variety of ways and, in some implementations, the text classification platform may store, communicate, cause display of, or otherwise make use of data indicating the classifications associated with the input documents.)
receiving, for each respective reference object, a respective label indicative of the
respective reference class associated with the respective reference object; 
(Nagabhushan  [0019] As further shown in FIG. 1B, and by reference number 180, the text classification platform produces, as output from the application of the convolutional neural
network, classifications (e.g., categories, labels, or the like), for each of the input documents. In the example implementation 150, input text 1 has been classified as belonging to category 2, input text 2 has been classified as belonging to category 2, input text 3 has been classified as belonging to category l, and input text M has been classified as belonging to category 2. The classifications may be associated with the input documents in a variety of ways and, in some implementations, the text classification platform may store, communicate, cause display of, or otherwise make use of data indicating the classifications associated with the input documents.)
and
training the MLA iteratively on each one of the plurality of sets of indices and the
respective label
(Nagabhushan [0003] and training, by the device, the convolutional neural network by backpropagation using stochastic gradient descent, the data indicating the input classification, and data indicating the one or more classifications.;
See also [0066] In some implementations, text classification platform 225 uses backpropagation to train the convolutional neural network. Backpropagation enables updating various parameters of the convolutional neural network, as well as the features and values associated with the features used to classify text. For example, text classification platform 225 may use stochastic gradient descent to iteratively adjust the convolutional neural network. Using backpropagation may result in a convolutional neural network training process similar to the following: initializing parameters of the convolutional neural network layers and weights associated
with features, e.g., using random values;)..

As to claim 13, Nagabhushan discloses a method for predicting an estimated class for a further object using the trained MLA of claim 1, the method comprising:
receiving a further byte sequence representing the further object, the trained MLA not
having been trained on the further object;
(Nagabhushan [0012] For example, a text classification platform may receive a document
as input, provide the characters of the document as input to an input layer,; see also [0012])

generating, based on the further byte sequence, a further set of indices associated with the
further object;
(Nagabhushan [0046] As further shown in FIG. 4, process 400 may include performing embedding to obtain a data structure indicating probabilities associated with characters in the text (block 420). For example, text classification platform 225 may provide the text to an embedding layer of a convolutional neural network. The embedding layer produces a
representation of the text in a data structure, such as a character vector.;
see also [0071] The embedding layer may produce, for example, character vectors indicating a measure of probability that a character occurs, given the occurrence of another character.)

embedding, using the updated embedding layer of the trained MLA, the further set of
indices to obtain a further input vector; (Nagabhushan [0067]  In some implementations, the convolutional neural network may be retrained, or updated, using new training documents (or a combination of new
training documents and preexisting training documents), which may include documents that text classification platform 225 previously classified ( e.g., in situations where the classifications were manually confirmed or updated.;
see also [0059] The merged data structure may, in some implementations, be a merged vector
of features associated with the text. In some implementations, the merged data structure may be obtained by concatenating vectors obtained as a result of parallel convolution and subsampling.)

and
predicting, using the updated classification layer of the trained MLA, based on the further
input vector, the estimated class for the further object
(Nagabhushan [0048] In this way, text classification platform 225 may perform embedding to obtain a data structure indicating probabilities associated with characters in the text, enabling
text classification platform 225 to perform convolution on the character vectors;
see also [0068] In this way, text classification platform 225 may provide data representing features of the text to an inference layer that provides a classification for the text, enabling text
classification platform 225 to both train and apply the convolutional neural network to classify text.;
see also Nagabhushan [0004] to produce data representing features of the first text; and provide the data representing features of the first text to an inference layer, of the convolutional neural network, that provides data indicating a first classification for the first document.;).

Referring to claim 16, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 16.

Referring to claim 17, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 17.

Referring to claim 18, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 18.

Referring to claim 19, this dependent claim recites similar limitations as claim 12;
therefore, the arguments above regarding claim 12 are also applicable to claim 19.
Referring to claim 20, this dependent claim recites similar limitations as claim 13;
therefore, the arguments above regarding claim 13 are also applicable to claim 20.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagabhushan et al., US 2019/0236135 A1.

As to claim 14, Nagabhushan discloses a method for predicting an estimated class of an object, the method being executed by a processor, the processor having access to a machine learning algorithm (MLA) having been trained to classify objects, the MLA comprising an embedding layer and a classification layer, 
(Nagabhushan [0048] In this way, text classification platform 225 may perform embedding to obtain a data structure indicating probabilities associated with characters in the text, enabling
text classification platform 225 to perform convolution on the character vectors;
see also [0068] In this way, text classification platform 225 may provide data representing features of the text to an inference layer that provides a classification for the text, enabling text
classification platform 225 to both train and apply the convolutional neural network to classify text.;
see also Nagabhushan [0004] to produce data representing features of the first text; and provide the data representing features of the first text to an inference layer, of the convolutional neural network, that provides data indicating a first classification for the first document.;).
see also [0012])

the method comprising:
receiving a byte representation of the object;
(Nagabhushan [0012] For example, a text classification platform may receive a document
as input, provide the characters of the document as input to an input layer,)

generating, based on the byte representation, a set of embedding indices associated
with the object;
(Nagabhushan [0019] As further shown in FIG. 1B, and by reference number 180, the text classification platform produces, as output from the application of the convolutional neural
network, classifications (e.g., categories, labels, or the like), for each of the input documents. In the example implementation 150, input text 1 has been classified as belonging to
category 2, input text 2 has been classified as belonging to category 2, input text 3 has been classified as belonging to category l, and input text M has been classified as belonging
to category 2.)

embedding, using the embedding layer of the MLA, the set of embedding indices to
obtain an input vector representing the object;
(Nagabhushan [0046] As further shown in FIG. 4, process 400 may include performing embedding to obtain a data structure indicating probabilities associated with characters in the text (block 420). For example, text classification platform 225 may provide the text to an embedding layer of a convolutional neural network. The embedding layer produces a
representation of the text in a data structure, such as a character vector.;
see also [0071] The embedding layer may produce, for example, character vectors indicating a measure of probability that a character occurs, given the occurrence of another character.
see also [0012])

predicting, using a classification layer of the MLA, the estimated class for the object
based on the input vector; 
(Nagabhushan [0048] In this way, text classification platform 225 may perform embedding to obtain a data structure indicating probabilities associated with characters in the text, enabling
text classification platform 225 to perform convolution on the character vectors;
see also [0068] In this way, text classification platform 225 may provide data representing features of the text to an inference layer that provides a classification for the text, enabling text
classification platform 225 to both train and apply the convolutional neural network to classify text.;
see also Nagabhushan [0004] to produce data representing features of the first text; and provide the data representing features of the first text to an inference layer, of the convolutional neural network, that provides data indicating a first classification for the first document.;)

and
outputting the estimated class
(Nagabhushan [0004] to produce data representing features of the first text; and provide the data representing features of the first text to an inference layer, of the convolutional neural network, that provides data indicating a first classification for the first document.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Elkind et al., US Pub. No. 2019/0273510 A1, teaches techniques described herein determine a classification of a variable-length source data such as an executable code. A neural network system that includes a convolution filter, a recurrent neural network, and a fully connected layer
can be configured in a computing device to classify executable code. The neural network system can receive executable code of variable length and reduce its dimensionality by
generating a variable-length sequence of features extracted from the executable code. The sequence of features is filtered, and applied to one or more recurrent neural networks and to a neural network. The output of the neural network classifies the data. Other disclosed systems include a system for reducing the dimensionality of command line input using a recurrent neural network. The reduced dimensionality of command line input may be classified using the
disclosed neural network systems. 

Batchu et al., US Patent No. 11,399,035 B1, teaches technologies include extracting, from a link contained in an electronic message received from an upstream device on a network, first unit level input data of a first semantic type and second unit-level input data of a second semantic type; in response to inputting the first and second unit-level input data into first and second
deep learning models, respectively, outputting, by the first and second deep learning models, first and second unit-level classification data that corresponds to the first and second unit-level input data, respectively, the first deep learning model having been trained to recognize, in unit-level data of the first semantic type, first patterns of syntactic features and semantic features that are predictive of phishing and the second deep learning model having been trained to recognize, in unit-level data of the second semantic type, second patterns of syntactic features and semantic features that are predictive of phishing; combining the first and second
unit-level classification data with at least one numeric feature that has been extracted from context data to produce link-level input data; in response to inputting the link-level
input data into a third deep learning model, outputting, by the third deep learning model, link-level classification data, the third deep learning model having been trained to recognize
patterns of syntactic features and semantic features and numeric features that are predictive of phishing; in response to the link-level classification data matching a criterion, causing the network to modify, delay, or block transmission of the electronic message to a downstream device;
Agranonik et al., US Patent No. 10,581,888, teaches a method includes generating a tokenized representation of a given software script, the tokenized representation comprising two or more tokens representing two or more commands in the given software script. The method also
includes mapping the tokens of the tokenized representation to a vector space providing contextual representation of the tokens utilizing an embedding layer of a deep learning
network, detecting sequences of the mapped tokens representing sequences of commands associated with designated types of script behavior utilizing at least one hidden layer of
the deep learning network, and classifying the given software script based on the detected sequences of the mapped tokens utilizing one or more classification layers of the deep
learning network. The method further includes modifying access by a given client device to the given software script responsive to classifying the given software script as a given software script type.




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152